 

Exhibit 10.13

 



Prepared by, and after recording

return to:

 

Ashanté L. Smith, Esquire

Troutman Sanders LLP

Post Office Box 1122

Richmond, Virginia 23218-1122

 

Tenside

 

ASSIGNMENT OF SECURITY INSTRUMENT

(MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING)

 

WALKER & DUNLOP, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland 20814 ("Lender"), as the
holder of the instrument hereinafter described and for valuable consideration
hereby endorses, assigns and delivers to FANNIE MAE, a corporation organized
under the laws of the United States of America, whose address is c/o Walker &
Dunlop, LLC, 7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland 20814, its
successors, participants and assigns, all right, title and interest of Lender in
and to the following:

 

A Multifamily Deed to Secure Debt, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, among BR Carroll Tenside, LLC, a Delaware limited
liability company (the "Borrower"), and Lender, as Mortgagee, dated as of the
14th day of July, 2016, and recorded immediately prior hereto, in the Fulton
County, Georgia Records, securing the payment of a Multifamily Note, dated as of
the 14th day of July, 2016, in the original principal amount of $52,150,000.00
made by the Borrower, payable to the order of Lender, and creating a first lien
on the Leasehold Estate (as defined in the Security Instrument) in the property
described in Exhibit A attached hereto and by this reference made a part hereof.

 

Together with any and all notes and obligations therein described, the debt
secured thereby and all sums of money due and to become due thereon, with the
interest provided for therein, and hereby irrevocably appoints assignee
hereunder its attorney to collect and receive such debt, and to foreclose,
enforce and satisfy the foregoing the same as it might or could have done were
these presents not executed, but at the cost and expense of assignee.

 

 Assignment of Security InstrumentPage 1

 

  

Together with any and all other liens, privileges, security interests, rights,
entitlements, equities, claims and demands as to which assignor hereunder
possesses or to which assignor is otherwise entitled as additional security for
the payment of the notes and other obligations described herein.

 

This Assignment shall be governed in all respects by the laws of the state in
which the aforementioned instrument was recorded and shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

IN WITNESS WHEREOF, Lender has caused its name to be signed hereto by Holly
Shonosky, its Senior Closing Officer, and does hereby appoint said Holly
Shonosky its authorized officer to execute, acknowledge and deliver these
presents on its behalf, all done as of this 14th day of July, 2016.

 

 Assignment of Security InstrumentPage 2

 



 

  WALKER & DUNLOP, LLC, a Delaware limited liability company         By: /s/
Holly Shonosky                     (SEAL)     Holly Shonosky     Senior Closing
Officer

 

Signed, sealed and delivered in the presence of:       /s/ Rob Littleton      
Print Name: Rob Littleton, Unofficial Witness       /s/ S. Michelle Potts  
Notary Public, Georgia   County, Fayette   [SEAL]       Date:  June 24, 2016    
  My commission expires: June 8, 2019  

 

 Assignment of Security InstrumentPage 3

 

  

EXHIBIT A

TO THE ASSIGNMENT OF SECURITY INSTRUMENT

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot(s) 149 & 150 of the
17TH District, Fulton County, Georgia and being more particularly described as
follows:

 

Beginning at a pk nail set at the southwest end of the mitered intersection of
the westerly right-of-way line of Northside Drive (90' R/W) and the northerly
right-of-way line of Tenth Street (60' R/W) said point being the POINT OF
BEGINNING; thence along the northerly right-of-way line of Tenth Street (60' R/W
the following courses and distances: North 89 degrees 35 minutes 01 seconds West
a distance of 27.90 feet to a point; thence, North 89 degrees 34 minutes 09
seconds West a distance of 243.08 feet to a point; thence North 89 degrees 31
minutes 07 seconds West a distance of 149.89 feet to a pk nail set at the
intersection of said right-of-way line and the easterly right-of-way line of
Watkins street (R/W Varies); thence along the easterly right-of-way line of
Watkins Street (R/W Varies) North 02 degrees 59 minutes 27 seconds East a
distance of 245.14 feet to a pk nail set at the intersection of said
right-of-way line and the southerly right-of-way line of Edgehill Avenue (40'
R/W); thence along the southerly right-of-way line of Edgehill Avenue (40' R/W)
South 84 degrees 28 minutes 25 seconds East a distance of 149.84 feet to a
point; thence leaving said right-of-way line North 00 degrees 03 minutes 05
seconds West a distance of 40.33 feet to a point; thence North 00 degrees 05
minutes 47 seconds East, a distance of 107.91 feet to a pk nail set; thence
South 89 degrees 42 minutes 31 seconds East a distance of 39.73 feet to a pk
nail set; thence North 00 degrees 22 minutes 13 seconds East a distance of
100.06 feet to a pk nail set on the southerly right-of-way line of Eleventh
Street (40' R/W); thence along said right-of-way line the following courses and
distances: North 89 degrees 56 minutes 42 seconds East a distance of 142.12 feet
to a point; thence South 89 degrees 58 minutes 43 seconds East a distance of
105.45 feet to a pk nail set of the intersection of said right-of-way line and
the westerly right-of-way line of Northside Drive (90' R/W); thence along the
westerly right-of-way line of Northside Drive (90' R/W) the following courses
and distances: South 00 degrees 19 minutes 26 seconds West a distance of 147.18
feet to a point; thence South 00 degrees 26 minutes 51 seconds West a distance
of 69.53 feet to a point; thence South 00 degrees 32 minutes 10 seconds West a
distance of 242.59 feet to a pk nail set; thence South 48 degrees 31 minutes 09
seconds West a distance of 34.07 feet to a pk nail set and the TRUE POINT OF
BEGINNING.

 

 Assignment of Security InstrumentPage A-1

 

 

